FILED

                                                                                  December 19, 2017

                                                                                     Carla Bender

                                                                                 4th District Appellate

                                                                                       Court, IL

                                    2017 IL App (4th) 170133

                                          NO. 4-17-0133

                                 IN THE APPELLATE COURT

                                          OF ILLINOIS

                                      FOURTH DISTRICT

In re LEON C. ROCKER, an Alleged Disabled Adult             )
     Appeal from

                                                            )
     Circuit Court of

(Leon C. Rocker,                                            )
     Champaign County

 Petitioner-Appellant,                                      )
     No. 11P34 

 v.                                                         )
First Financial Bank, as Guardian of the Estate of          )      Honorable

Leon C. Rocker,                                             )      Brian L. McPheters,

 Respondent-Appellee).                                      )      Judge Presiding.



               JUSTICE KNECHT delivered the judgment of the court, with opinion.
               Presiding Justice Turner and Justice DeArmond concurred in the judgment and
               opinion.

                                            OPINION

¶1             Respondent, Leon C. Rocker, appeals the trial court’s denial of his petition to

terminate the guardianship of his estate. On appeal, Rocker argues (1) the trial court’s order

denying the petition to terminate guardianship was against the manifest weight of the evidence

and (2) the trial court abused its discretion by admitting hearsay. We affirm.

¶2                                     I. BACKGROUND

¶3             In April 2011, a plenary guardian was appointed for guardianship of the person

and estate of petitioner, Leon C. Rocker. This guardianship was established because Rocker’s

family members discovered Rocker was suffering from mental conditions and sent more than
$100,000 to individuals soliciting money over the Internet. In August 2013, the guardianship of

Rocker’s person was terminated in an agreed stipulation by Rocker and his guardian. In February

2015, respondent, First Financial Bank, was appointed successor guardian of Rocker’s estate.

¶4                          A. Petition To Terminate the Guardianship

¶5             In July 2016, Rocker filed a “Petition to Discharge Guardian and Terminate

Guardianship.” Rocker alleged he was no longer a disabled adult and no longer required a

guardian. Rocker further alleged he “has the capacity to perform the tasks necessary for the

management of his own person and estate.” To his petition, Rocker attached a physician’s report,

in which two medical professionals, Dr. Timothy G. Roberts and Dr. James M. Whisenand,

indicated Rocker no longer suffered from a disability preventing him from managing his estate.

¶6                 B. First Hearing on Petition To Terminate the Guardianship

¶7             In November 2016, the trial court held a hearing on Rocker’s petition to terminate

the guardianship. At the hearing, the court heard testimony from Dr. Roberts, Dr. Whisenand,

Rocker, and Lauren Kuntz.

¶8             Dr. Roberts testified as follows. In May 2016, he completed a physician’s report,

in which he indicated Rocker is capable of managing his own estate. Dr. Roberts has been

involved in Rocker’s guardianship proceedings since their initiation in 2011. Dr. Roberts initially

advocated for the guardianship of Rocker’s person and estate because Rocker’s mental condition

(bipolar disorder) caused him to be unable to manage his person or estate. However, in the past

two or three years, Rocker’s condition has improved, and Dr. Roberts no longer believes a

guardianship is appropriate, despite the fact Rocker makes poor financial decisions. Dr. Roberts

testified he is aware Rocker sends money to Internet solicitors, many of whom appear to be

                                               -2­
involved in scams. However, Dr. Roberts opined Rocker’s decision to send money to others is no

longer the product of a mental illness; rather, Dr. Roberts believes Rocker is decisional and is

making this decision of his own volition. Dr. Roberts admitted Rocker’s mental condition is of

the type which could make him susceptible to financial manipulation; nonetheless, in his

professional medical opinion, Dr. Roberts believes Rocker is capable of performing the tasks

necessary to manage his own finances.

¶9             Dr. Whisenand, who provided a second opinion agreeing with Dr. Roberts’s

medical assessment, testified as follows. Rocker’s bipolar disorder is a condition he will have

throughout his lifetime, but bipolar disorder may be effectively managed and go into remission.

In Dr. Whisenand’s opinion, bipolar disorder does not necessarily make one more susceptible to

manipulation, but he conceded that when an individual with bipolar disorder is symptomatic, the

individual could be more susceptible to financial manipulation than if he or she was not

symptomatic. When he spoke with Rocker, they did not discuss the specifics of his money

transfers, but Dr. Whisenand was vaguely familiar with Rocker’s practice of sending money to

Internet solicitors. Dr. Whisenand indicated he was not concerned with the reasons why Rocker

sent money to Internet solicitors; rather, he was concerned with whether Rocker was capable of

making decisions free from the effects of bipolar disorder. Based upon his examination of

Rocker, he believed Rocker was capable of making decisions free from the effects of bipolar

disorder, even if those decisions were poor financial decisions. Dr. Whisenand did admit he

believed sending money to Internet solicitors was not in Rocker’s best interest.

¶ 10           Rocker testified as follows. He is a self-employed gardener and has between 35

and 50 clients. The money he makes from his gardening business is not managed by his

                                               -3­
guardian, First Financial Bank. He keeps the money, which is generally paid to him in cash or by

check. He owns two rental units, which are managed by First Financial Bank through the

guardianship, but he believes he can manage the rental units better than First Financial Bank. He

receives a weekly stipend of $400 from First Financial Bank to be used for his essentials. He

budgets his stipend to cover his essentials without needing to request more money from First

Financial Bank. Rocker believes the guardianship should be terminated because he is capable of

managing his estate.

¶ 11           Rocker testified he sends money to people in need for religious purposes, and he

has continued to send money to others throughout the duration of the guardianship to several

people. He uses the Internet, such as the website for “Lutheran World Relief,” to locate people in

need, and he likes to send money directly to these people—rather than giving a lump sum to the

organization—because he likes to talk to them and hear their stories. He communicates with

these individuals over the phone or the Internet, and most state they are suffering from illness or

extreme poverty. When he began sending money to these individuals, he would wire transfer the

funds. Following the death of his partner, John Short, he began using Short’s identity to wire

money to individuals because several institutions had “cut him off” and would no longer allow

him to send wire transfers. Now, he purchases money orders with cash and sends the money

orders via Priority Mail. He indicated he wished he had sent money this way all along because

“[i]t’s untraceable, and there would be no invasion of my privacy with that matter.”

¶ 12           On at least one occasion, Rocker had sent money not for an altruistic purpose but,

rather, because he expected something in return. Rocker’s late partner passed away in 2005. In

2014, Rocker was contacted by Prince Unomah Ezekor, who informed Rocker that he had just

                                               -4­
learned of Short’s death and Short had left approximately $680,000 for Rocker. This sum of

money was being held in South Africa by the Bank of England, but Prince Unomah Ezekor

needed Rocker to send money to cover taxes, “a gold seal,” and other expenses before the

$680,000 could be released to him. According to Rocker, the money was in transit at some point,

but is currently being held in Turkey because the Turkish government requires payment of taxes.

Rocker hired a South African attorney, through his contacts with the Bank of England, to

represent his interests with respect to Short’s estate. He has since sent approximately $800 to

$1000 to individuals in connection with this scheme. Rocker believes this story because the Bank

of England knew Short’s Social Security number and his birth date and other information.

¶ 13            Rocker was previously the victim of a scam, created by Patricia Diane Clark, in

which he lost $106,750. Clark is currently serving a federal prison sentence in connection with

this scam, and she has been ordered to pay restitution to the victims of her scam. The loss of this

sum of money was the event which led Rocker’s family to petition the trial court for a

guardianship.

¶ 14            Kuntz, a trust officer for First Financial Bank, testified as follows. She is the trust

officer handling Rocker’s guardianship, and the monthly fee for First Financial Bank’s trust

services is 1.1% of the estate, which equates to approximately $500 per month in this case. His

current income is derived from Social Security, an annuity, and rental income of approximately

$2900 per month. When she speaks with Rocker, they discuss wire transfers and Rocker’s estate,

which is currently valued at approximately $420,000. When Kuntz became aware of Rocker’s

wire transfers, she contacted local businesses to investigate these transfers. Between January and

October 2016, Rocker had wired more than $9600 dollars to individuals in several countries,

                                                 -5­
including Jamaica and South Africa. Kuntz was unaware Rocker had begun sending money

orders instead of money wires, but Rocker has indicated to Kuntz he plans to continue sending

money to individuals in need. Kuntz does not believe Rocker is capable of managing his finances

and therefore believes the guardianship of his estate is still necessary. Kuntz stated she was not

concerned about the reason why Rocker sent money to others; rather, she was concerned with the

amount of money he sends and “whether or not he would have the resources to continue to take

care of himself.”

¶ 15           Following this testimony, the trial court concluded the hearing and continued the

matter to January 19, 2017.

¶ 16                           C. Memoranda Filed by the Parties

¶ 17           Prior to the second hearing in January 2017, Rocker and First Financial Bank filed

memoranda of law with respect to the petition to terminate the guardianship of Rocker’s estate.

Rocker argued the issue at bar was “not whether [he] is making good decisions” but whether he

makes his decisions because of mental disability or deterioration. According to Rocker, he was

no longer unable to manage his estate because of mental disability or deterioration, rendering the

guardianship unnecessary and inappropriate.

¶ 18           First Financial Bank noted the termination of a guardianship is a uniquely factual

question and is a question left to the sound discretion of the trial court. It indicated the issue

before the court was whether termination of the guardianship was in the best interests of the ward

and is only appropriate where the ward has shown clear and convincing evidence of the ward’s

capacity to manage his or her person or estate. First Financial Bank argued there is not clear and

convincing evidence showing Rocker is capable of managing his finances, and the trial court

                                              -6­
should therefore deny Rocker’s petition to terminate the guardianship.

¶ 19          Rocker’s guardian ad litem (GAL) also filed a written recommendation prior to

the January hearing, wherein the GAL opposed termination of the guardianship. The GAL

opined “[i]f left to his own devices, Mr. Rocker will immediately return to the [I]nternet and

send whatever money is requested of him from people sitting at Internet cafes in Nigeria and

Jamaica on the belief that this will eventually make him rich.” The GAL went on to explain

several transactions Rocker has entered into with individuals over the Internet in which he sends

them money and noted Rocker has no intention of ceasing this practice. The GAL stated:

              “I believe that the guardianship of Leon Rocker’s estate should be maintained and

              that his Petition to Discharge Guardian and Terminate Guardianship should be

              denied. I make that recommendation without reservation. *** Mr. Rocker has

              demonstrated a well-established pattern of sending away his money to Internet

              solicitors. He has never meaningfully expressed any recognition that that is

              problematic behavior. And the corollary to that is that there is absolutely no

              reason to believe that Mr. Rocker has any intention of altering his financial

              behavior should he be given unfettered access to his money.”

¶ 20             D. Second Hearing on Petition To Terminate the Guardianship

¶ 21                                      1. Testimony

¶ 22          On January 19, 2017, the trial court held a second hearing on Rocker’s petition to

terminate the guardianship. Kuntz was recalled to testify, and she testified as follows. On

November 30, 2016, Kuntz accompanied Rocker to a Verizon store because Rocker needed a

new cellular phone. The appointment took longer than expected, and Rocker needed to leave so

                                              -7­
he could get to a gardening job. Kuntz stated she would finish the appointment and bring

Rocker’s new phone to him afterward. While Kuntz was waiting at the Verizon store, Rocker

received several phone calls, and she wrote down the numbers. She later called one of the

numbers from her cellular phone and asked for “Evan,” a name she made up. The man who

answered her call indicated Evan was not there but she could call back in 30 minutes. Over the

course of the next hour, she received three to four phone calls.

¶ 23           She answered one of these phone calls, and the caller identified himself as David

Richard Williams. The man sounded like the same man who answered her original phone call.

Rocker’s counsel objected at this point on hearsay grounds, and the trial court overruled the

objection. Williams indicated he was the CEO of American Cash Award Company, an

association with Winners International. He gave Kuntz his cellular phone number as well as his

office phone number. Williams “had a special Christmas promotion,” and if Kuntz wanted to win

the promotion, she needed to send him $150 by MoneyGram. If she did so, she would receive

$2000 from Western Union. Kuntz asked him to send her an e-mail with the details and terms of

the promotion. She then told Williams she believed the information was illegitimate, and she

would not send him the money. Williams then stated Kuntz was eligible to win $2.5 million, so

long as she sent the $150 money-gram. Rocker’s counsel made a continuing objection to this

testimony on hearsay grounds, which the trial court overruled.

¶ 24           Following the phone conversation, Kuntz received four e-mails apparently sent by

Amanda Simpson on behalf of James Walker. These e-mails were later admitted into evidence

over a hearsay objection by Rocker’s counsel. Three of the e-mails stated:

               “Good Evening my name is james walker am the manager for (AMERICAN

                                               -8­
               CASH AWARDS COMPANY) this is a notification to notify you about a

               package that you have won on the date of (November 21, 2016). The reason why

               you have won is because of a coupon that you have fill out by you.now we place

               the coupon in a (DRAWING) where it came out as the first place winner of a

               (CASHIERS CHECK) for 2.5 million dallors. The check is up under (Bank of

               America) you package number is (901Winner U.SA) the requirements that you

               are going to need to have so that you can received this package number 1 (YOU

               ARE GOING TO NEED THE REQUIREMENTS OF A MoneyGram recite)

               number 2 (YOU ARE GOING TO NEED THE REQUIREMENTS OF A valid

               ID) so you can received this Delivery so on the behalf of the American cash

               award We just want to tell you CONGRATULATIONS!!!! During this soon to be

               holiday we just want to tell our customer to stay safe. For any Questions Please

               contact the company at (8764660494 or 7607480212 or 9012314351) Thank you

               for your SERVICE!!!!!”

The fourth e-mail was worded differently but was similar in substance. Following her

conversation with Williams, Kuntz received several phone calls per day (up to 25) through the

month of December. Kuntz was asked whether she believed these people were soliciting money

for charitable purposes, and she indicated she did not believe so.

¶ 25           Kuntz also reviewed Rocker’s Verizon statement, which notated several

international phone calls. She searched the phone numbers listed on the statement by using a

website called “Spy-Dialer,” a site that allows one to input a phone number and the site will

generate a report, which will show the owner of the number and the location to which the

                                               -9­
number is associated. Kuntz prepared a document, which listed the numbers, the location to

which the phone number is associated, and relevant notes (i.e., whether the number was

disconnected). This document was entered into evidence over Rocker’s counsel’s hearsay

objection.

¶ 26              As part of her investigation, Kuntz looked up the website for “Lutheran World

Relief,” one of the organizations through which Rocker claims to make charitable donations to

individuals in need. From what Kuntz could discern, the website does not allow its donors to

connect with donees or provide the personal information of donees to donors. Rather, the site

allows for donations “to specific emergencies, specific locations,” or to purchase farm animals.

¶ 27              Kuntz reiterated her concern about Rocker’s ability to manage his estate and

indicated her belief he remains financially vulnerable. Kuntz expressed concern about Rocker’s

ability to say no to the people who contact him soliciting money. Kuntz also clarified the fact

she, acting as guardian, pays Rocker’s monthly bills (i.e., bills for his cell phone, loan payments,

cable television, et cetera); the $400 weekly stipend is merely Rocker’s spending money, which

he uses to purchase gas and groceries among other things.

¶ 28                          2. Argument and the Trial Court’s Ruling

¶ 29              During argument, Rocker’s counsel reiterated his claim that Rocker was no longer

making decisions because of a disability, therefore negating the propriety of a guardianship.

Counsel argued the fact Rocker may make poor financial decisions is of no consequence because

a guardianship is only appropriate where the ward is disabled and making decisions because of

the disability.

¶ 30              First Financial Bank’s counsel likened Rocker’s practice of sending money to

                                                - 10 ­
Internet solicitors to gambling, which is a form of disability under section 11a-2 of the Probate

Act of 1975 (Probate Act) (755 ILCS 5/11a-2(c) (West 2016)). Counsel reiterated the standard

for terminating a guardianship under section 11a-20 of the Probate Act and argued that the

standard had not been met because Rocker had not shown clear and convincing evidence

demonstrating (1) his ability to effectively manage his estate or (2) the fact he believed he was

sending money for charitable purposes as opposed to “winning scams.” Instead, counsel argued

that First Financial Bank had shown clear and convincing evidence that Rocker remains

susceptible to financial manipulation and is unable to manage his estate so as to prevent its waste

to Internet scams.

¶ 31           The GAL asserted that the guardianship should remain in place because Rocker is

unable to say no to the Internet solicitors. The GAL believes these scammers will continue to

solicit Rocker, who will continue to give them his money. The GAL also indicated Rocker was

attempting to manipulate the trial court and the guardian into believing he is capable of

managing his estate because he does not wish to be forthright about where his money is going.

The GAL further argued Rocker is unable to separate fantasy from reality with respect to these

Internet solicitations, which is evidenced by the fact Rocker believes the scheme about his late

partner’s alleged estate in South Africa.

¶ 32           The trial court—after considering the evidence, arguments, and the parties’

written arguments and recommendations—denied Rocker’s petition to terminate the

guardianship. The court indicated this is not a case where the ward merely uses his money in

eccentric or bizarre ways. Rather, this is a case where Rocker is not logical or rational with

respect to the use of his funds and he is incapable of resisting the Internet and phone

                                              - 11 ­
solicitations. The court indicated there is no basis for Rocker’s belief his funds are being used for

charitable purposes or for any benefit to him, as he claimed. The court also stated, “[T]his is not

like he’s making a bad investment[.] *** This is investing in things that there is no measurable

percentage of a favorable outcome to him.” The court thus concluded Rocker was still in need of

a guardianship of his estate so as to prevent it from suffering and waste.

¶ 33           This appeal followed.

¶ 34                                      II. ANALYSIS

¶ 35           Rocker argues on appeal (1) the trial court’s order denying the petition to

terminate guardianship of his estate was against the manifest weight of the evidence and (2) the

trial court abused its discretion by admitting hearsay. Because resolution of Rocker’s first

argument relies on the resolution of his second argument, we will address the hearsay argument

first.

¶ 36                                        A. Hearsay

¶ 37           Rocker argues the trial court’s determination of whether a statement is hearsay is

subject to de novo review, citing Halleck v. Coastal Building Maintenance Co., 269 Ill. App. 3d
887, 891, 647 N.E.2d 618, 623 (1995), while the decision to admit the statement is subject to an

abuse-of-discretion standard of review. We disagree.

¶ 38           The supreme court in People v. Caffey, 205 Ill. 2d 52, 89-90, 792 N.E.2d 1163,

1188 (2001), rejected the very argument Rocker now asserts. It recognized that reviewing courts

sometimes review evidentiary rulings de novo, but it noted “[t]his exception to the general rule of

deference applies in cases where ‘a trial court’s exercise of discretion has been frustrated by an

erroneous rule of law.’ ” Id. at 89, 792 N.E.2d at 1188 (quoting People v. Williams, 188 Ill. 2d

                                               - 12 ­
365, 369, 721 N.E.2d 539, 542 (1999)). The supreme court concluded the decision to admit

alleged hearsay testimony requires the trial court to exercise its discretion based upon the

specific circumstances of the case before it because such rulings are not made in isolation. Id. at

89-90, 792 N.E.2d at 1188.

¶ 39           We thus review a trial court’s decision to admit hearsay evidence for an abuse of

discretion. People v. Lerma, 2016 IL 118496, ¶ 23, 47 N.E.3d 985; see also Caffey, 205 Ill. 2d at

89-90, 792 N.E.2d at 1188. “An abuse of discretion occurs only where the trial court’s decision

is ‘arbitrary, fanciful, or unreasonable to the degree that no reasonable person would agree with

it.’ ” Lerma, 2016 IL 118496, ¶ 23, 47 N.E.3d 985 (quoting People v. Rivera, 2013 IL 112467,

¶ 37, 986 N.E.2d 634).

¶ 40           Rocker asserts the trial court abused its discretion by allowing Kuntz to testify

about the basis for her opinion that Rocker remained susceptible to scammers, specifically about

(1) the conversation she had with Williams, (2) the four e-mails she received, and (3) the

document prepared by Kuntz, outlining the locations from which certain phone calls to her

cellular phone had originated (exhibit No. 8). Rocker argues each of these bases constitutes

inadmissible hearsay.

¶ 41           Hearsay is an out-of-court statement offered to prove the truth of the matter

asserted and is generally inadmissible. Ill. R. Evid. 801(c) (eff. Oct. 15, 2015); R. 802 (eff. Jan.

1, 2011). The purpose for admitting the e-mails and testimony was to show why Kuntz believed

Rocker remains susceptible to scams. The conversation with Williams and the e-mails were

offered not to prove the truth of the statements contained therein; rather, they were offered to

show the statements were incredible, thereby supporting her opinion of Rocker’s continued

                                               - 13 ­
susceptibility. The trial court did not abuse its discretion by admitting the e-mails or allowing

Kuntz to testify about her conversation with Williams because this evidence, by definition, was

not hearsay.

¶ 42           With respect to the exhibit No. 8, Rocker conflates the source of the information

contained in the document with Kuntz’s recordation of the information. The sources of the

information contained in the document were the caller-identification feature of Kuntz’s cellular

phone and the computer-generated output of the Spy-Dialer website. Caller-identification

information is not hearsay. Caffey, 205 Ill. 2d at 95, 792 N.E.2d at 1191 (“The information

displayed on a caller ID device is not hearsay because there is no out-of-court asserter.”).

Similarly, the computer-generated output from Spy-Dialer was not hearsay; there was likewise

no human making an out-of-court assertion. See People v. Holowko, 109 Ill. 2d 187, 191-92, 486
N.E.2d 877, 879 (1985) (concluding computer-generated records of telephone traces are not

hearsay because the “evidence is generated instantaneously *** without the assistance,

observations, or reports from or by a human declarant”). Any issue with the computer-generated

output from Spy-Dialer would go to the weight of the evidence, not its admissibility. Thus, the

sources of the information contained in the document, by definition, are not hearsay.

¶ 43           However, a hearsay question is created by the fact Kuntz physically recorded the

information into a document, as the recordation is an out-of-court statement written by a

declarant. See Ill. R. Evid. 801(a)-(c) (eff. Oct. 15, 2015). First Financial Bank argues the trial

court did not abuse its discretion by admitting the document because it was not offered for the

truth of the matter asserted—which would be to prove (1) the phone numbers she recorded

actually called Kuntz, (2) whether or not those phone numbers were still in service (or whether

                                              - 14 ­
her other notes were true), or (3) the location from which the phone calls originated. First

Financial Back argues the document was offered “to show Rocker was being contacted by

individuals willing to try to scam money from others,” which we note is a proposition other than

what the document purports.

¶ 44           Rocker fails to clearly explain how exhibit No. 8 was offered for the truth of the

matter asserted, and he fails to cite authority supporting his claim. The entirety of Rocker’s

argument as it relates to this document is as follows:

               “However, the locations where the telephone calls listed on Respondent’s Exhibit

               8 originated is inadmissible hearsay. Through Respondent’s Exhibit 8, Kuntz is

               reporting information that was previously reported to her on Spy-Dialer to prove

               that Leon was receiving telephone calls from the locations that are listed on

               Exhibit 8. Respondent’s Exhibit 8 is clearly hearsay and counsel for the Guardian

               did not assert to the trial court that this exhibit came within the general rule that

               hearsay evidence is inadmissible. The rationale given by the trial court for

               admission os [sic] Respondent’s Exhibit 8 was that it would be very expensive

               and difficult to try to prove where the phone calls listed on that exhibit

               originated.”

Rocker then discusses the rules relating to whether reversal is warranted upon concluding the

trial court erroneously admitted inadmissible hearsay.

¶ 45           As we previously stated, Rocker conflates the computer-generated information

with Kuntz’s recordation of it. The computer-generated information is not hearsay, and Rocker

has not persuaded this court that the recordation of this information was hearsay. Both First

                                               - 15 ­
Financial Bank and Rocker appear to agree the document was offered to prove Rocker was being

contacted by scammers whose phone calls originated from the locations noted on the document.

The document purports Kuntz—not Rocker—received phone calls from those locations. Even

Rocker’s argument alleges the document was offered to prove something other than what it

purports. We conclude the trial court did not abuse its discretion by admitting the document such

that its decision was “arbitrary, fanciful, or unreasonable to the degree that no reasonable person

would agree with it.” (Internal quotation marks omitted.) Lerma, 2016 IL 118496, ¶ 23, 47
N.E.3d 985.

¶ 46                             B. Termination of Guardianship

¶ 47           Next, Rocker argues the trial court’s decision to deny his petition to discharge and

terminate guardianship was against the manifest weight of the evidence. We disagree.

¶ 48           First Financial Bank contends Rocker confuses the standard for creating a

guardianship, which is governed by section 11a-3 of the Probate Act (755 ILCS 5/11a-3 (West

2016)), with the standard for terminating a guardianship, which is governed by section 11a-20

(755 ILCS 5/11a-20 (West 2016)). Because the guardian, First Financial Bank, does not believe

Rocker’s interests would be best served by terminating the guardianship, this case is governed by

section 11a-20(a) (755 ILCS 5/11a-20(a) (West 2016)). Cf. 755 ILCS 5/11a-20(b-5) (West 2016)

(setting forth the standard for termination of guardianship where the guardian agrees the

guardianship should be terminated). Pursuant to section 11a-20(a),

               “[U]pon the filing of a petition by or on behalf of a person with a disability or on

               its own motion, the court may terminate the adjudication of disability of the ward,

               revoke the letters of guardianship of the estate or person, or both, or modify the

                                              - 16 ­
               duties of the guardian if the ward’s capacity to perform the tasks necessary for the

               care of his person or the management of his estate has been demonstrated by clear

               and convincing evidence. A report or testimony by a licensed physician is not a

               prerequisite for termination, revocation or modification of a guardianship order

               under this subsection (a).” 755 ILCS 5/11a-20(a) (West 2016).

“The sole issue facing the trial court in a restoration proceeding is the mental condition and the

best interests of the ward.” In re Estate of Wellman, 174 Ill. 2d 335, 348, 673 N.E.2d 272, 278

(1996). The propriety of a guardianship is a “uniquely factual question for the trial court, whose

findings will not be disturbed on review unless they are against the manifest weight of the

evidence.” Id. at 349, 673 N.E.2d at 278. “A court’s *** finding is against the manifest weight of

the evidence where the opposite conclusion is clearly evident or where its finding is

unreasonable, arbitrary, or not based on the evidence presented.” In re Al. S., 2017 IL App (4th)
160737, ¶ 41, 73 N.E.3d 1178.

¶ 49           Much of Rocker’s argument focuses on the fact he has been found decisional and

he is no longer making decisions “because of” a disability. However, those arguments are not

alone determinative. We are also concerned with his best interests and whether he presented

clear and convincing evidence he has full capacity to manage his estate in such a way as to

prevent its waste. See 755 ILCS 5/11a-20(a) (West 2016); In re Estate of Langford, 50 Ill. App.
3d 623, 627, 364 N.E.2d 735, 738 (1977) (concluding the test in cases involving a guardianship

over an estate “is incapability to manage one’s own affairs so that waste and suffering are

inevitable”). As cases involving guardianships present unique factual questions, we do not find

Rocker’s factual comparisons to other cases particularly useful. See In re C.M., 305 Ill. App. 3d

                                              - 17 ­
154, 163, 711 N.E.2d 809, 815 (1999) (concluding where a case is sui generis, courts do not

typically make factual comparisons to other cases).

¶ 50           There was substantial evidence presented—including Rocker’s own admission—

showing Rocker intended to continue sending his money to Internet and phone solicitations,

many of which appear to be scams. Indeed, Rocker has given away thousands of dollars even

since the guardianship was established. Prior to the guardianship, Rocker had given away in

excess of $100,000, and very likely much more. There was conflicting evidence presented on the

question of whether these solicitations were of a charitable nature or were “winning scams.”

Rocker did present evidence showing physicians believe he is decisional, and he testified he was

capable of ensuring his essentials (i.e., food, gas, and clothing) were paid for each month.

However, most of his monthly bills (i.e., bills for cable, utilities, cellular phone, etc.) were paid

by First Financial Bank. Rocker’s testimony that he was able to budget his $400 weekly stipend,

plus his gardening income, so as to ensure he did not want for essentials is not particularly

demonstrative of his ability to effectively manage his larger estate and prevent its waste, in light

of his admission and continued practice of sending sizeable amounts money to Internet solicitors,

many of whom appear to be involved in scams.

¶ 51           It is clear Rocker has a permanent mental illness—he continues to have bipolar

disorder. While stable now, he continues to receive treatment and medication. Both Dr. Roberts

and Dr. Whisenhand noted his mental condition could make him susceptible to financial

manipulation, and Whisenhand had only limited awareness of Rocker’s financial choices. He is

only seen by his psychiatrist every six months. Rocker’s behavior and choices may be

“decisional” but they go far beyond poor financial decisionmaking. The 2014 episode involving

                                               - 18 ­
the African prince, South Africa, the Bank of England, and Turkey was not based in reality, and

it occurred during a period when Rocker was stable. We conclude the petitioner has not

established by clear and convincing evidence that he is no longer disabled or that he is fully able

to make financial decisions free from the effects of his disorder and manage his estate so as to

prevent waste.

¶ 52             Given the evidence presented and our standard of review, we cannot say the trial

court’s decision to deny Rocker’s petition to terminate the guardianship was against the manifest

weight of the evidence such that it was clearly evident the court should have decided Rocker was

capable of managing his estate so as to prevent its waste. The evidence presented shows the only

change was the “scale to which [Rocker] is sending money to these scammers,” which is directly

correlated to the limited access he currently has to his funds due to the guardianship. We

conclude it is not clearly evident from the record that Rocker is capable of managing his own

estate such that his interests would be best served by terminating the guardianship; instead, the

evidence tends to show his interests would be best served by continuing the guardianship to

prevent further large-scale waste of his estate, especially in light of his own admission he intends

to continue sending money to Internet solicitors.

¶ 53                                    III. CONCLUSION

¶ 54             We affirm the trial court’s judgment.

¶ 55             Affirmed.




                                                - 19 ­